Title: From George Washington to William Russell, 28 September 1798
From: Washington, George
To: Russell, William



Sir,
Mount Vernon 28th Septr 1798

Your favour of the 8th instt is received, and I thank you for your obliging attention to the articles promised me, when I had the pleasure of seeing you at this place.
I will direct twenty of my best ewes to be reserved for the Ram you have kindly promised me; which, with the Chaff machine, I shall look for when an opportunity will allow you to send them.
The cause which has prevented their shipment, is very afflicting to humanity, and must be sorely felt by the City of New York, and other places under the same calamitous circumstances.
I have sent to the care of Mr Thomas Porter of Alexandria, fifteen bushels of fine forward wheat, in five flour barrels, agreeably to your desire. Having none of my own growth that was pure & unmixed, I purchased this quantity from a neighbour of mine who raises no other kind, & am assured it is genuine.
I feel very much obliged, Sir, by your present of the Ram, and further kind intentions; for the trouble you have taken to procure

the Chaff machine for me; and not less for your kind wishes—which I reciprocate with great cordiality—being Sir, Your most Obedt and very Hble Servant

Go: Washington

